department of the treasury int ernal revenue service washington d c date of f i c e of c h i e f c ou n s e l number release date cc ita tl-n-5459-00 uilc internal_revenue_service national_office field_service_advice memorandum for area_counsel sb_se los angeles from cc wr lad la associate chief_counsel income_tax accounting cc ita subject change in method_of_accounting from the cash_receipts_and_disbursements_method to an accrual_method this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be used or cited as precedent disclosure statement field_service_advice is chief_counsel_advice and is open to public inspection pursuant to the provisions of sec_6110 the provisions of sec_6110 require the service to remove taxpayer identifying information and provide the taxpayer with notice of intention to disclose before it is made available for public inspection sec_6110 and i sec_6110 also authorizes the service to delete information from field_service_advice that is protected from disclosure under u s c sec_552 b and c before the document is provided to the taxpayer with notice of intention to disclose only the national_office function issuing the field_service_advice is authorized to make such deletions and to make the redacted document available for public inspection accordingly the examination appeals or counsel recipient of this document may not provide a copy of this unredacted document to the taxpayer or their representative the recipient of this document may share this unredacted document only with those persons whose official tax_administration duties with respect to the case and the issues discussed in the document require inspection or disclosure of the field_service_advice tl-n-5459-00 legend company taxpayer taxpayer year year year a b issue the propriety of issuing a statutory_notice_of_deficiency imposing a change in company’s method_of_accounting from the cash_receipts_and_disbursements_method to an accrual_method conclusion we do not recommend issuing the notice_of_deficiency under the circumstances presented facts we rely on the facts set out in the revenue agent’s report company was incorporated in year by taxpayer and taxpayer company is a subcontractor in the business of putting up drywall on residential construction projects company bids on projects by estimating the cost of all direct material labor subcontracting costs and indirect_costs related to the contract specifications company’s profit margin is built in to the bid company manages all phases of each drywall job including ordering and purchasing the material and supplies needed for each job materials are drop shipped to the job site and no materials are warehoused at company’s place of business for year and year corporation’s total amount of purchases were a and b respectively thus purchases amounted to and of gross_receipts for year and year respectively tl-n-5459-00 for financial statement purposes company maintained its books_and_records on an accrual basis using the percentage_of_completion_method for long-term_contracts for tax purposes company has consistently used the cash_receipts_and_disbursements_method of accounting the cash_method since its inception examination has concluded that the cash_method_of_accounting does not clearly reflect company’s income because the drywall materials constitute merchandise that is an income-producing factor in company’s business accordingly the proposed notice_of_deficiency asserts that company is required to use inventories and an accrual_method of accounting under sec_471 sec_446 and the regulations thereunder the proposed notice_of_deficiency relies solely on the argument that sec_471 and sec_446 require company to use inventories and an accrual_method of accounting because the drywall materials provided by company are merchandise that is income producing the proposed notice does not challenge company’s use of the cash_method for tax reporting purposes on any other grounds for example because company has attempted unreasonably to prepay expenses or to accumulate excess supplies law and analysis sec_446 requires a taxpayer to compute taxable_income under the method_of_accounting regularly used in keeping its books sec_446 however authorizes the commissioner to change a taxpayer's accounting_method if he determines the method_of_accounting regularly utilized by the taxpayer does not clearly reflect taxable_income although sec_446 expressly recognizes the cash_method as a permissible method_of_accounting sec_1_446-1 provides that no method_of_accounting is acceptable unless in the opinion of the commissioner it clearly reflects income courts have recognized that sec_446 grants the commissioner broad authority to adjust a taxpayer's method_of_accounting so as to clearly reflect taxable_income 439_us_522 796_f2d_843 6th cir cert_denied in part rev’d in part on other grounds 482_us_117 nevertheless where a taxpayer's method_of_accounting does clearly reflect income courts have held that a taxpayer cannot be required to change to a different method even if the commissioner's method provides a clearer reflection of income 71_f3d_209 6th cir 90_tc_26 tl-n-5459-00 this issue has been the subject of a fair amount of recent litigation in galedrige construction inc v commissioner tcmemo_1997_240 the taxpayer was in the asphalt paving business the issue was whether the emulsified asphalt used by the taxpayer was merchandise and whether the taxpayer therefore was required to use inventories and an accrual_method of accounting the tax_court focused on the ephemeral qualities of emulsified asphalt and found that its physical properties prevented it from being held_for_sale according to the court the asphalt was an incidental factor in the taxpayer's business activities and constituted a supply within the meaning of sec_162 and sec_1_162-3 because of the court’s determination that the asphalt was not merchandise it was unnecessary to reach the issue of whether it was income producing thus the taxpayer was not required to use inventories or an accrual_method of accounting the issue arose again in jim turin sons inc v commissioner tcmemo_1998_223 a case that was factually indistinguisable from galedrige the opinion followed galedrige concluding the materials provided by the taxpayer were supplies and that the taxpayer’s use of the cash_method was proper turin was appealed to the ninth circuit and the tax court’s determination was upheld 219_f3d_1103 9th cir in 113_tc_376 the taxpayer furnished chemotherapy drugs to its patients in the course of providing diagnostic and other medical services the amounts charged to patients were directly related to the amount and type of drugs used in the treatments and the cost of the drugs amounted to approximately of the taxpayer’s gross_receipts the commissioner took the position that the taxpayer was required to use inventories and an accrual_method of accounting because the chemotherapy drugs constituted merchandise that was indisputably a significant income-producing factor in the taxpayer’s chemotherapy clinic business further the commissioner concluded the drugs were consumed by the taxpayer’s patients rather than by the taxpayer and therefore the drugs were not supplies in a split decision the tax_court rejected the commissioner’s determination that the chemotherapy drugs dispensed by the taxpayer constituted merchandise because the taxpayer was in the business of providing medical services the court concluded it was inherently a service provider it followed according to the court that where an inherent service provider furnished an item as an indispensable and inseparable part of the rendering of its services it should not be considered in the business of selling merchandise id pincite this conclusion represented a significant departure from the court’s prior rulings on this issue by focusing on the inherent nature of the taxpayer’s business and judging tl-n-5459-00 the relative importance of the goods to the services the court concluded that the drugs were subordinate to the provision of the medical services and that therefore the drugs were supplies rather than merchandise the commissioner published an acquiescence in the result reached by the tax_court in osteopathic medical last year aod cc-2000-05 date acquiescence_in_result_only in 114_tc_211 the taxpayer was a contractor specializing in the construction placement and finishing of concrete foundations and flatwork for large-scale residential housing projects the issue was whether the construction materials including concrete were merchandise in addition to mixed concrete the taxpayer in racmp provided substantial amounts of materials that did not have ephemeral physical properties thus the service was able to demonstrate that the taxpayer could and did store materials at its place of business the cost of concrete alone was approximately of gross_receipts the cost of other nonephemeral materials wa sec_21 of gross_receipts in another split decision the tax_court concluded that neither the wet concrete nor the other construction materials were merchandise with respect to the mixed concrete the court reasoned that like the asphalt in galedrige mixed concrete could not be held_for_sale accordingly the court concluded the mixed concrete was not merchandise and that it was consumed by the taxpayer in the performance of services with respect to the hardware items the court relied on the analysis in osteopathic medical to conclude that the taxpayer was inherently a service provider in reaching this determination the court analyzed cases outside the realm of tax law in which construction contractors have been considered consumers of materials and suppliers of services rather than sellers of personal_property having concluded the taxpayer was inherently a service provider the court went on to find the materials it provided were inseparable and indispensable to its services under the osteopathic medical criteria the court considered case law indicating that improvements to real_property are generally not subject_to inventory_accounting the court also suggested that because the materials lost their separate identity in the construction process as the drugs did in osteopathic medical they were incidental to the services and more akin to supplies the two cases subsequent to racmp1 on this issue have also resulted in opinions adverse to the government vandra bros construction co inc v commissioner tcmemo_2000_233 involved another concrete contractor and had facts virtually identical to those in racmp smith v commissioner tcmemo_2000_353 decided on date involved a taxpayer in the business of installing the commissioner did not pursue appeals in either racmp or vandra bros tl-n-5459-00 flooring materials such as carpets hardwood flooring and vinyl and ceramic tile in smith it was undisputed that the taxpayer operated a warehouse where it stored flooring materials used in its installation business in smith the court outlined the following test for determining whether construction materials are merchandise within the meaning of sec_1_471-1 construction materials generally will not be considered merchandise within the meaning of the regulation if the inherent nature of the taxpayer’s business is that of a service provider and the materials are an indispensable and inseparable part of the rendering of the services the court went on to conclude that l ike the concrete contractor in racmp enters inc v commissioner smith floors is inherently a service provider the court suggested this conclusion was based on the company’s skill and craftsmanship and the fact that the company’s customers were primarily interested in the firm’s labor and contractual skills the court also noted that smith floors was neither a manufacturer nor a retail seller of flooring materials the court concluded that the purchase of flooring materials was incidental and secondary to the furnishing of installation services accordingly the court held that smith floors did not produce purchase or sell merchandise within the meaning of sec_1_471-1 and that it should not have been required to change methods_of_accounting case development hazards and other considerations the tax_court has now determined that construction contractors engaged in asphalt paving concrete construction and flooring installation are inherent service providers we believe it highly likely that the court would find a drywall installation business such as the one in the instant case to be an inherent service provider as well in fact we believe company has a stronger argument than the taxpayers in the decided cases that its customers are more interested in the labor and skills it provides than in the materials if the court concludes company is an inherent service provider it will apply the indispensable and inseparable test we see no logical grounds for distinguishing the materials used by company from the materials used by the taxpayers in racmp vandra bros and smith the materials appear to be equally susceptible of losing their separate identity in the construction process further the materials do not appear to be less indispensable and inseparable from company’s services than the materials provided in the other construction contractor cases in addition to these considerations company does not appear to be a manufacturer or a retailer tl-n-5459-00 heather c maloy associate chief_counsel income_tax accounting thomas d moffitt acting branch chief cc ita by
